DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the newly added limitations to claim 17 have been considered but are moot because the new ground of rejection, under Gluzman et al. (2015/0214752), does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2018/0351414), Gluzman et al. (2015/0214752) and Maniktala (2016/0285317).
Claim 17: Park teaches method of charging a chargeable wireless device, the method comprising: selectively (Par.236) communicating a first signal having a first frequency via a first charging coil (1015) (Par.255-256); communicating a second signal having a second frequency via a second charging coil (1024) that is greater than the first frequency (Par.262-263); receiving a response signal from a chargeable wireless device (Par.161 and 221); determining that the response signal is a response to a signal having the second frequency (Par.221); and MS# 403847-US-NP- 45 - wirelessly transferring power from the second charging coil (1024) to the chargeable wireless device using near-field inductive coupling via a magnetic field that oscillates at the second frequency based at least in part on a determination that the response signal is the response to the second signal (Par.244).

Gluzman teaches alternately (a) switching between a first state in which a first ping signal having a first frequency is communicated and (b) a second state in which a second ping signal having a second frequency which is higher than the first frequency is communicated (Par.155), the alternately switching between the first state and the second state performed periodically with a period of less than or equal to five seconds (Par.154-155).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gluzman in the device of Park to have had identified a power receiving device (Par.144) by producing signals in different frequencies to be received by a power receiving device (Par.146-147 and 155) with an appropriate duration for the power receiving device to respond. 
Furthermore, Park does not explicitly teach a second charging coil that includes a first spiral and a second spiral that are defined in a common plane; said wirelessly transferring the power comprising: generating the magnetic field via which the power is wirelessly transferred by simultaneously causing a first current to flow through the first spiral in a first radial direction and a second current to flow through the second spiral in a second radial direction to focus flux that is generated by the first current and the 
Maniktala teaches a charging coil (400) including a first spiral (403) and a second spiral (405) that are defined in a common plane (401) (Par.32) (Fig.4); wirelessly transferring power comprising: generating a magnetic field via which the power is wirelessly transferred by simultaneously causing a first current (415) to flow through the first spiral (403) in a first radial direction (clockwise) (Par.32-33) (Fig.4) and a second current (417) to flow through the second spiral (405) in a second radial (counter-clockwise) direction (Par.33) to focus flux (425) that is generated by the first current (415) and the second current (417) in a shape of a toroid having first and second cross-sections that intersect the respective first (403) and second (405) spirals at the common plane (401) (Par.34) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Maniktala in the device of Park to have had formed closed flux lines to have had a strong magnetic field that can transfer greater amounts of power while reducing the amount of flux that radiates into the atmosphere, which reduces the EMI radiation (Par.34).
Claim 18: Park. Gluzman and Maniktala teach the limitations of claim 17 as disclosed above. Park teaches wirelessly transferring the power comprises: projecting the flux that is generated from a designated face of the charging device (1000) toward a face of the specified chargeable wireless device (Par.262); and wherein a projection of the flux on the designated face of the charging device (1000) is within a projection of a 
Park does not explicitly teach the flux is generated by a first current and a second current flowing in a first spiral and a second spiral; projection of the flux is within a projection of a smallest rectangular area that includes the first spiral and the second spiral.
Maniktala teaches the flux (425) is generated by a first current (415) and a second current (417) flowing in a first spiral (403) and a second spiral (405) (Par.34); projection of the flux (425) is within a projection of a smallest rectangular area that includes the first spiral (403) and the second spiral (405) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Maniktala in the device of Park to have had formed a closed flux lines to reduce the amount of flux that radiates into the atmosphere (Par.34).
Claim 20: Park. Gluzman and Maniktala teach the limitations of claim 17 as disclosed above. Park teaches the second frequency is greater than or equal to 5 MHz (Par.263).  
Claim 24: Park. Gluzman and Maniktala teach the limitations of claim 17 as disclosed above. Park discloses, in the embodiment of Fig.1, receiving an indication signal from a chargeable wireless device (200) (Par.72), the indication signal indicating an amount of power that the chargeable wireless device (200) receives (Par.73); comparing the amount of power that is indicated by the indication signal to an amount of power that is transferred from a charging coil to the chargeable wireless device (200) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had used the teachings of the embodiment of Fig.1 of Park in the method as disclosed in Claim 17 to have had dynamically controlled the power transmitted thereby optimizing the power transmission efficiency and preventing power from being wasted (Par.73).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Park (2018/0351414), Gluzman et al. (2015/0214752) and Maniktala (2016/0285317) as applied to claim 17 above, and further in view of Ito et al. (2017/0005399).
Claim 19: Park,Gluzmanand Maniktala teach the limitations of claim 17 as disclosed above. Park teaches the first frequency is in a range between 100 kHz and 310 kHz (Par.256).
Park does not explicitly teach the second frequency is in a range between 13 MHz and 14 MHz.  
Ito teaches a frequency of a charging coil is in a range between 13 MHz and 14 MHz (Par.27).  
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Park (2018/0351414), Gluzman et al. (2015/0214752)  and Maniktala (2016/0285317) as applied to claim 17 above, and further in view of Partovi (2013/0119928).
Claim 21: Park. Gluzman and Maniktala teach the limitations of claim 17 as disclosed above. Park teaches wirelessly transferring the power comprises: wirelessly transferring the power from the second charging coil (1024), which is adjacent to the first charging coil (1015), to the chargeable wireless device (Par.244) (Fig.10); MS# 403847-US-NP- 46 - and wirelessly transferring power from the first charging coil (1015) to a second chargeable wireless device using near-field inductive coupling via a second magnetic field that oscillates at the first frequency based at least in part on a determination in a response signal to the first signal having a first frequency (Par.221 and 244); and wherein wirelessly transferring power from the second charging coil (1024) to the chargeable wireless device and wirelessly transferring power from the first charging coil (1015) to the second chargeable wireless device are performed simultaneously (Par.130).  
Park does not explicitly teach wherein the method further comprises: receiving a second response signal from a second chargeable wireless device; determining that the second response signal is a response to the first ping signal.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Partovi in the device of Park to have had ensured all possible protocols and possible receiver types have been interrogated (Par.276). 


Allowable Subject Matter
Claims 1-12, 14-15 and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Partovi (2014/0306654) discloses transferring power to multiple receivers requiring different power levels simultaneously (Par.74); Soar (2011/0031928) discloses a device (40) comprising a low power coil (83) and a high power coil (49) (Par.65-66) (Fig.5); and Mercier et al. (2018/0198322) discloses simultaneous charging of two devices (12 and 14) via a first charging coil (16) and a second charging coil (18) operating at different frequencies (Par.33-36) (Fig.1A), fails to teach alone or in combination:
“a first charging coil … that oscillates at a first frequency; a second charging coil ...that oscillates at a second frequency that is greater than the first frequency, the second charging coil including a first spiral and a second spiral that are defined in a common plane;… the first charging coil wirelessly transfers power of greater than one watt to the first chargeable wireless device of the first type simultaneously with the second charging coil wirelessly transferring power of less than one watt to the second chargeable wireless device of the second type.”, in combination with all the additional elements recited in Claim 1. Claims 2-12, 14-15 and 23 depend from Claim 1 and would be allowable for the same reasons.

“a first charging coil … that oscillates at a first frequency; a second charging coil ...that oscillates at a second frequency.., the second charging coil including a first spiral and a second spiral that are defined in a common plane;… the first charging coil wirelessly transfers power of greater than one watt to the Qi-enabled device simultaneously with the second charging coil wirelessly transferring power of less than one watt to the near-field-communication-enabled device.”, in combination with all the additional elements recited in Claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859                                                                                                                                                                                             
/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             
March 4, 2021